DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “d” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over He et al, NPL “A 1x8 Linear Ultra-Wideband Phased Array With Connected Dipoles and Hyperbolic Microstrip Baluns” (hereinafter He) in view of Gou et al, NPL “A Compact Dual-Polarized Printed Dipole Antenna With High Isolation for Wideband Base Station Applications” (hereinafter Gou) and further in view of Bhattacharyya et al, US Patent No. 9,431,715 (hereinafter Bhattacharyya).
Regarding claim 1, He discloses a microstrip ultra-wideband antenna, comprising: an upper dielectric substrate, a radiation patch, a ground plane, a vertical dielectric substrate, isolation walls, a hyperbolic microstrip balun feeder and an ideal wave port (Fig. 23 below, page 3, section B, para 1, page 6, right col, para 1: upper dielectric sheet, radiation patch, ground plane, vertical dielectric sheet wherein the balun strips are printed on, PEC walls, hyperbolic microstrip balun and microwave port), wherein,
the radiation patch is attached to a lower surface of the upper dielectric substrate (Fig. 23, fig, 10, page 6, right col., para 1: dipoles are printed on the reverse side of the upper sheet); the hyperbolic microstrip balun feeder is attached to the front surface and the rear surface of the vertical dielectric substrate (Page 3, section B, para 1: the balun strips are printed on two sides of a dielectric sheet); the isolation walls are located between the upper dielectric substrate and the lower dielectric substrate perpendicularly to an end of the radiation patch (Fig. 23: PEC walls are located between the upper and middle sheet perpendicularly to an end of the radiation patch); and the ideal wave port is provided below the hyperbolic microstrip balun feeder (Fig. 23: the microwave port is provided below the hyperbolic microstrip balun).
He does not disclose an open-circuit line, a short-circuit line , a lower dielectric substrate, wherein the ground plane is attached to an upper surface of the lower dielectric substrate; the short-circuit line is attached to a rear surface of the vertical dielectric substrate; the open-circuit line is attached to a front surface of the vertical dielectric substrate.
Gou discloses an open-circuit line, a short-circuit line wherein the short-circuit line is attached to a rear surface of the vertical dielectric substrate; the open-circuit line is attached to a front surface of the vertical dielectric substrate (Fig. 4a: open stub, shorted stub wherein the two vertical rectangular patches – the shorted stubs etched on one side of the vertical substrate, the open stub is printed on the other side of the vertical substrate, see page 1-2, section A, para 1).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the open-circuit and short-circuit line as taught in Gou to the antenna as taught in He for the purpose of improving the antenna performance because the arrangement and the length of the short-circuit stub and open-circuit stub can be used to tune the impedance for the antenna assembly (Gou, page 2, section B). 
He and Gou do not disclose a lower dielectric substrate, wherein the ground plane is attached to an upper surface of the lower dielectric substrate.
Bhattacharyya discloses a lower dielectric substrate, wherein the ground plane is attached to an upper surface of the lower dielectric substrate (Fig. 1, para [11]: conductive finite ground plane is deposited on top surface of the substrate 12).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the lower dielectric substrate as taught in Bhattacharyya to the antenna as taught in He and Gou for the purpose of changing the radiation characteristics of the antenna because adding the dielectric substrate will affect the signal resonating.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Vertical dielectric substrate)][AltContent: textbox (Radiation patch)][AltContent: textbox (Upper dielectric sheet)]
    PNG
    media_image1.png
    548
    680
    media_image1.png
    Greyscale


Regarding claim 3, He further discloses the isolation walls are thin sheets of metal material (Fig. 23, page 12, para 1: it is implied that Perfect Electric Conductor walls are made of metal materials).
Regarding claim 5, He and Bhattacharyya do not disclose the short-circuit line is a thin sheet of metal material, an upper end of the short-circuit line is connected to the radiation patch, and a lower end of the short-circuit line is connected to the ground plane.
	Gou discloses the short-circuit line is a thin sheet of metal material, an upper end of the short-circuit line is connected to the radiation patch, and a lower end of the short-circuit line is connected to the ground plane (Fig. 4a and Page 1-2, section A, para 1: the two conductors – the two vertical rectangular patches etched on one side of the vertical substrate are connected to the triangular patches and shorted to the ground. It is implied that the vertical patches are sheets of metal material).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the open-circuit and short-circuit line as taught in Gou to the antenna as taught in He and Bhattacharyya for the purpose of adjusting the impedance for the antenna assembly (Gou, page 2, section B).
Regarding claim 6,  He and Bhattacharyya do not disclose the open-circuit line is a thin sheet of metal material, and is connected to an upper end of a balanced end of the hyperbolic microstrip balun feeder.
Gou discloses the open-circuit line is a thin sheet of metal material, and is connected to an upper end of a balanced end of the hyperbolic microstrip balun feeder (Fig. 4a: the microstrip open stub is connected to the upper end of the balanced end of the balun).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the open-circuit and short-circuit line as taught in Gou to the antenna as taught in He and Bhattacharyya for the purpose of adjusting the impedance for the antenna assembly (Gou, page 2, section B).
Regarding claim 7, He further discloses the hyperbolic microstrip balun feeder is a thin sheet of metal material, and an upper part of an unbalanced end of the hyperbolic microstrip balun feeder is connected to the radiation patch (Page 3, right col. section B: the dipole is connected to the right side of the hyperbolic microstrip).
	Regarding claim 8, He and Bhattacharyya do not teach the open-circuit line is attached to the front surface of the vertical dielectric substrate, and the short-circuit line serves as a radiation ground of the open-circuit line.
	Gou discloses the open-circuit line is attached to the front surface of the vertical dielectric substrate (Fig. 4a and Page 1-2, section A, para 1: the balun and the open stub are printed on the other side of the vertical substrate).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the open-circuit line attached to the different side of the vertical dielectric substrate compared to the short-circuit line as taught in Gou to the antenna assembly as taught in He and Bhattacharyya for the purpose of improving the antenna performance because the arrangement and the length of the short-circuit stub and open-circuit stub can be used to tune the impedance for the antenna assembly (Gou, page 2, section B). 
Although He, Bhattacharyya and Gou do not explicitly teach the short-circuit line serves as a radiation ground of the open-circuit line, Gou discloses the open circuit stub 94 is on one side of the substrate and the short circuited stub 102 is on the opposite side, it is implied that the short-circuit stubs 102 serves as a radiation ground of the open-circuit stub 94.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of “two outer ends of a pair of radiation patches are connected to upper ends of the isolation walls”.
Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of “the isolation walls are connected to an upper surface of the ground plane, and then connected to the radiation patches to form a loop structure”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Citation of Pertinent Art
Desai et al, "A Broadband Printed Conical Bowtie Dipole Antenna with an Integrated Balun," 2019 United States National Committee of URSI National Radio Science Meeting (USNC-URSI NRSM), 2019, pp. 1-2, doi: 10.23919/USNC-URSI-NRSM.2019.8713028.
Pickles, US Pub. No. 20100271280A1 – balun with short stub and open stub
Qu et al, CN109216936B – Isolation metal wall for wideband antenna unit
Qu et al, CN107591623B – Metal wall for antenna array

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845